As filed with the Securities and Exchange Commission on April 24, 2015 Registration File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOYA INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) IOWA (State or other jurisdiction of incorporation or organization) 41-0991508 (I.R.S. Employer Identification No.) Voya Insurance and Annuity Company 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) J. Neil McMurdie, Esq. Voya Insurance and Annuity Company One Orange Way, C2N Windsor, CT 06095 (860) 580-2824 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this Registration Statement We request acceleration of the effective date of this Registration Statement to May 1, (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated
